PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/284,964
Filing Date: 25 Feb 2019
Appellant(s): Rockwell et al.



__________________
Mark Berrier (35066)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/3/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/3/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Regarding 35 USC 103 Rejections, Appellant argues with respect to claims 1-2, 4-6, 10, 13-14, on page 17 of the Appeal Brief (filed 2/3/21), that per figure 1, the ports are outward extending gas lines away from the oral airway. Examiner respectfully disagrees. Salcedo teaches an adaptor (figure 1 element 1) that fits on a standard oral airway (figure 1 element 2). Examiner notes that the adaptor has holes through which gas lines can be inserted. Figure 2 of Salcedo clearly shows holes through which a gas line can be inserted, and figure 4 of Salcedo clearly shows an opening on the bottom side of the adaptor. It is clear that any tubular gas line inserted into element 18 would extend into a central passageway of a standard oral airway and be secured by the edges of the aperture. This is made even clearer in figure 7 and 8 of Salcedo, which do not show outward threads. 
Examiner notes that the limitation “thereby securing the tubular gas in a position in which the distal portion of the tubular gas line extends line into the central passageway of the oral airway” is functional in nature, and not positively recited. Therefore, as long as Salcedo teaches “a … gas line securing portion” (figure 7 element 18) that is capable of securing a tubular gas line such that it extends into central passageway of an oral airway then the claim limitation is met. Nonetheless, in the spirit of compact prosecution, Examiner noted that even though Salcedo teaches the use of gas lines in ports 16 
Appellant further argues, on page 18-19, that Salcedo teaches a dome shape, and that any inserted gas line inserted could terminate within the dome and not enter the passageway of the oral airway. Here, Examiner notes that Appellant acknowledges that the ports can be used for inserting gas lines. Thus, the device of Salcedo is more than capable of performing the claimed functional limitation. Examiner further notes that no one of ordinary skill would allow the gas lines to merely terminate in the dome, not entering the central passageway of the oral airway. It is commonly known in the art that the mouth contains ‘dead space’ air and that one would need to go into a subject’s mouth to gain accurate readings. Appellant’s arguments are moot when viewed in light of the Hauge reference (explained below).
Appellant argues, on pages 20-21 of the Appeal Brief, that Hauge does not teach gas lines extending through the central passageway. Examiner reiterates that Salcedo clearly teaches openings specifically for gas lines that lead into the central passageway of an oral airway. Hague teaches tubular gas lines (elements 44 and 54), that also have their own opening (element 24), that are inserted into the patient’s airway. When noting the degree of insertion of the gas lines as taught by Hauge (figure 2 and 3 of Hague), one of ordinary skill would, like at figure 7 of Salcedo, insert the gas lines through apertures 16 and 18 and into the central opening of an oral airway. When viewed in combination, the tubular gas line would extend into the central passageway of the oral airway as the depth at which the tubular gas lines are in the Hague reference would require the gas lines to extend into the central passageway of the oral airway.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to Claim 12, Appellant’s arguments on page 24-25 are “substantially similar” to those presented above.
With respect to claims 15 and 19, Appellant argues that Christopher does not teach that the distal end of the tubular gas line extends into proximal of the central passageway of the oral airway. Examiner notes that, as explained above, that the combination of Salcedo and Hauge teach the insertion of the tubular gas line into the central passageway of the oral airway. Christopher is only referenced to teach where the distal end of the tubular gas line is finally positioned.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Appellant further argues, on page 27, that Christopher teaches the gas line (lumen) extending nearly all the way to the end as opposed to 1/4 or 1/3 of the length. Appellant further disagrees with Examiner’s use of the term “well-short”. Examiner notes that figure 8 clearly shows that the gas line/lumen 140 ends well short of the distal end (125) of guide 25. Examiner further notes that these drawings are not to scale, but Christopher explicitly mentions that the lumen 140 should terminate short of the distal end of the guide in order to enhance the accuracy of the gas sampling (paragraph 0068). Examiner notes that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art (In re Aller, 105 USPQ 233; MPEP 2144.05 II A).
With respect to claims 16-18, Appellant argues, on page 31, that the Goudra reference fails to teach any separation wall that is positioned within the central passageway of the bite block. Examiner 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791    
                                                                                                                                                                                                    /LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.